Exhibit 10.4

FIRST AMENDMENT TO

EMPLOYMENT AGREEMENT

THIS FIRST AMENDMENT TO EMPLOYMENT AGREEMENT (“First Amendment”) is made the
11th day of December, 2017 by and between Pinnacle Entertainment, Inc., a
Delaware corporation (the “Company”), and Donna S. Negrotto, an individual
(“Executive”), with respect to the following facts and circumstances:

RECITALS

The Company and Executive entered into an Employment Agreement on May 23, 2016
(the “Employment Agreement”).

The Company and Executive desire to amend the Employment Agreement pursuant to
the terms set forth herein.

NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements set forth herein, the parties hereto agree as follows:

AMENDMENT

1. Effective as of January 1, 2018, Article 3, Section 3.1 of the Employment
Agreement (Base Salary) is hereby deleted in its entirety and replaced with the
following new Article 3, Section 3.1:

“3.1 Base Salary. In consideration for Executive’s services hereunder, the
Company shall pay Executive an annual base salary at the rate of Four Hundred
Ninety Thousand Dollars ($490,000) per year effective as of January 1, 2018
through the end of the Term; payable in accordance with the Company’s regular
payroll schedule from time to time (less any deductions required for Social
Security, state, federal and local withholding taxes, and any other authorized
or mandated similar withholdings).”

2. Except as modified herein, all other terms of the Employment Agreement shall
remain in full force and effect. In the event of a conflict between the terms of
the Employment Agreement and this First Amendment, the terms of this First
Amendment shall apply. No modification may be made to the Employment Agreement
or this First Amendment except in writing and signed by both the Company and
Executive.

[SIGNATURES APPEAR ON THE FOLLOWING PAGE]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed as of the date first written above.

 

EXECUTIVE     PINNACLE ENTERTAINMENT, INC.

/s/ Donna S. Negrotto

    By:  

/s/ Anthony M. Sanfilippo

Donna S. Negrotto       Anthony M. Sanfilippo, Chief Executive Officer